Citation Nr: 0412703	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating greater than 60 percent for 
hepatitis C with cirrhosis of the liver prior to July 2, 
2001.

2.  Entitlement to a rating greater than 60 percent for 
hepatitis C with cirrhosis of the liver from July 2, 2001, 
including whether separate ratings for hepatitis C and for 
cirrhosis are warranted.

3.  Entitlement to service connection for diabetes mellitus 
type II (diabetes) secondary to hepatitis C.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities secondary to hepatitis C.

5.  Entitlement to service connection for thyroid disorder 
secondary to hepatitis C.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This appeal is from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO).

In November 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge, who the Chairman of the 
Board of Veterans' Appeals (Board) designated to conduct the 
hearing and decide the appeal.  38 U.S.C.A. § 7107(c) (West 
2002).

At the hearing, the veteran, through his representative, 
disavowed his intent to seek appellate review of entitlement 
to service connection for splenomegaly and for an eye 
condition.  He stated that splenomegaly is a symptom, not a 
disorder, and that the RO adjudicated service connection for 
an eye condition erroneously.  In fact, splenomegaly and an 
eye condition were listed in the claim of June 2001.  They 
were listed on the April 2002 notice of disagreement (NOD), 
on the April 2003 statement of the case (SOC), and 
incorporated by reference in the substantive appeal.  Despite 
this discrepancy in the procedural history, the veteran 
clearly expressed his intent to forgo appellate review of 
those issues both in pre-hearing conference and on the 
record.  Transcript at 7.  Consequently, the NOD and the 
substantive appeal are deemed withdrawn as to service 
connection for splenomegaly and an eye condition.  38 C.F.R. 
§ 20.204 (2003).


FINDINGS OF FACT

1.  Prior to July 2, 2001, the veteran's hepatitis C 
manifested with marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms.

2.  Prior to July 2, 2001, hepatitis C predominated cirrhosis 
of the liver for rating purposes.

3.  From July 2, 2001, hepatitis C was manifested by 
serologic evidence of hepatitis C infection with signs and 
symptoms including substantial weight loss, and hepatomegaly.

4.  From July 2, 2001, cirrhosis of the liver was manifested 
by ascites and erosive gastritis refractory to treatment.

5.  It is as likely as not that hepatitis C infection or 
medical treatment for hepatitis C infection caused or 
aggravated diabetes mellitus, peripheral neuropathy, and a 
thyroid condition.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating prior to 
July 2, 2001, for hepatitis C with cirrhosis of the liver are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.112, 4.113, 4.114, Diagnostic Code 7345 (2001).

2.  The schedular criteria for a rating greater than 60 
percent from July 2, 2001, for hepatitis C are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.112, 4.113, 4.114, Diagnostic Code 7354 (2003).

3.  The schedular criteria for a 100 percent rating from July 
2, 2001, for cirrhosis of the liver are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.27, 4.112, 
4.113, 4.114, Diagnostic Code 7554-7312 note (2) (2003).

4.  Disability associated with diabetes mellitus type II, 
peripheral neuropathy, and thyroid disease are proximately 
due to or the result of service-connected hepatitis C.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, the veteran contracted hepatitis C virus (HCV) 
infection as a medic caring for patients on an infectious 
diseases ward of an Army hospital.  The initial diagnosis in 
service was HAA (hepatitis-associated antigen) negative 
hepatitis.  In October 1996 he was diagnosed with HCV 
infection.  His weight at that time was 230 pounds.  It was 
the highest weight documented in the veteran's claims file.  
Liver biopsy in March 1999 showed chronic, aggressive variant 
of HCV.  His weight in April 1998 was 216 pounds.  Liver 
tests in May 1999 were pathologic.  He discontinued 
Interferon and Rebetron treatment after a month and a half 
because of intolerable side effects.  Records from Kent and 
Queen Anne's Hospital in 1999 and VA examination in October 
1999 showed the veteran had persistent fatigue, low energy, 
nausea and right upper quadrant pain; his urine was 
occasionally dark.  He had tender hepatomegaly and the liver 
was enlarged by three to four fingerbreadths below the right 
costal margins.  There were no ascites or splenomegaly.  His 
weight in May 1999 was 221.5 pounds.

Prior to the instant claim, the veteran obtained a 60 percent 
disability rating for hepatitis C with cirrhosis based on the 
evidence then of record.  The medical records of the 
condition of his liver, including the diagnosis of cirrhosis, 
and of his symptoms, were informative of his condition at 
that time.  The reports from his then-employer reported he 
lost from work from January to June 1999 and of his need to 
quit his job because of the affect of those symptoms on his 
ability to cope with his job were informative about the level 
of disability at that time.  The material question now 
focuses on his current level of disability.  While the 
evidence of his medical and occupational circumstances prior 
to June 1999 provide a basis of comparison to determine 
whether his disability has increased, the specific symptoms 
of his disease and the time lost from work from January to 
June 1999 are considered for the purpose of seeing the 
overall disability picture in historical context, see 
38 C.F.R. §§ 4.1, 4.2 (2003), not as evidence of his current 
level of disability or by itself as grounds for the current 
rating.  Francisco, 7 Vet. App. at 58.

In February 2001, Dr. Banks noted the veteran's report of 
weight loss of about 60 pounds in the past six to eight 
months, fatigue, and arthralgias in several joints.  Changes 
in bowel pattern, nausea or vomiting were denied.  Dr. Banks 
noted recent diagnosis of gall stones and planned gall 
bladder surgery.  The veteran weighed 188 pounds on 
examination.  There were scattered spider angiomata, mild 
palmar erythema, and not caput medusa, but the vascular 
pattern on the abdomen wall was quite prominent.  The abdomen 
was slightly obese with direct right upper quadrant 
tenderness and no organomegaly otherwise.  Dr. Banks noted 
the veteran's diagnosis of diabetes, and that diabetes has 
been associated with HCV infection.  The veteran refused a 
rectal examination, which the doctor wanted to do to rule out 
malignancy, because the weight loss did not coincide with the 
onset of diabetes according to the veteran's history.

A February 2001 private abdominal ultrasound study in 
preparation for gall bladder surgery made positive findings 
regarding the gall bladder and also found the liver 
homogenous, the spleen not enlarged, and no ascites.

The veteran saw Dr. Banks again in March 2001.  He complained 
of mild fatigue, but he had no other complaints.  Review of 
an abdominal computerized tomography (CT) study showed an 
enlarged liver and spleen.  The doctor reiterated the 
association between diabetes and hepatitis C infection, 
especially in the absence of family history of diabetes, as 
in the veteran's case.

An April 2001 pathology report of a liver biopsy done 
coincident with privately performed gall bladder surgery 
showed micronodular cirrhosis, relatively inactive, with 
lymphoid aggregates consistent with hepatitis C infection.  A 
May 2001 abdominal CT showed newly developed ascites in the 
upper abdomen since the last examination and in the true and 
false pelvis.  June 2001 esophagogastroduodenoscopy (EGD) 
showed patchy areas of hemorrhagic gastritis in the stomach.

VA outpatient records of June and July 2001 noted the 
veteran's request for treatment because his hepatitis 
symptoms were "acting up."  The veteran's weight was 173 
pounds in June and in July 2001.  He reported unintentional 
weight loss of 75 pounds in the past three to six months.  He 
had not gained more than 10 pounds in the past year.  He 
reported recent nausea, vomiting, diarrhea, and constipation.  
He reported dull, intermittent abdominal pain of an intensity 
of two on a scale of one to five since June 1999 relieved by 
Motrin.  An abdominal CT of May 2001 showed new, moderate, 
upper abdominal ascites, a prominent left lobe of the liver, 
possibly with cirrhosis, mild splenomegaly, with a moderate 
amount of ascites in the true and false pelvises.  The 
treatment records noted diagnosis of non-insulin dependent 
diabetes mellitus in February 2001, possible hyperthyroidism, 
and depression.  June 2001 examination showed the veteran's 
abdomen to be soft, diffusely tender, unable to fully assess 
for hepatosplenomegaly due to mild rebound.  The assessment 
was hepatitis C with cirrhosis, hypertension, and non-insulin 
dependent diabetes.  Hyperthyroidism was confirmed by 
laboratory studies.  July 2001 outpatient records noted that 
a nuclear thyroid uptake scan was normal.  The diagnosis of 
hemorrhagic gastritis confirmed by endoscopy was noted.  It 
was felt that the veteran's diabetes might partly be 
secondary to treatment for hepatitis C.  The plan was to 
prescribe medication for gastritis and to obtain stool sample 
for H. pylori and a colonoscopy.

In August 2001, the veteran had private electrodiagnostic 
nerve testing.  The tests diagnosed bilateral lower extremity 
peripheral neuropathy and left upper extremity carpal tunnel 
syndrome.

The veteran had a VA examination for compensation purposes in 
October 2001.  The examiner reviewed the veteran's medical 
records, but not the VA claims file.  The examiner noted a 
letter from R. Johnson, CRNP, Hepatitis C Program and Liver 
Transplant Coordinator, which noted the onset of thyroid 
disease and diabetes since the start of treatment for 
hepatitis C.  The examiner opined upon review of records that 
the onset of diabetes seemed associated with the initiation 
of Rebetron treatment for hepatitis, noting the lack of 
family history for diabetes.  The veteran was felt to have 
decompensated cirrhosis and to not be a candidate for further 
treatment; he was deemed and eventual liver transplant 
candidate.  The examiner noted that the organic origin of the 
veteran's hyperthyroidism was unclear given the normal 
nuclear uptake scan.  The examiner noted history of recurrent 
right upper quadrant pain, thought related to cholecystitis.  
He noted the diagnosis of peripheral neuropathy confirmed by 
electrodiagnostic testing.

On physical examination, the veteran complained of persistent 
fatigue and generalized weakness, occasional nocturnal fevers 
and chills, but not in the past few weeks.  He reported 
unintentional loss of about 50 pounds in the past year, which 
he related decreased food intake because of nausea and 
decreased appetite; he complained of occasional difficulty 
swallowing because of dry-mouth.  He complained of 
persistent, chronic reflux and flatus, bloating, diffuse 
abdominal discomfort radiating from the right upper quadrant, 
colicky in nature, which waxed and waned.  The veteran could 
not identify precipitating factors.  He complained of 
recurrent constipation and fluctuating persistent nausea 
without vomiting.  His urine was occasionally dark and 
cloudy.  He complained of persistent, chronic arthralgias in 
the ankles, shoulders, elbows and wrists not associated with 
any particular activity.  He complained of loss of sensation, 
tingling, and burning in both lower extremities.  He also 
complained of depressive symptoms, decreased concentration 
and increased confusion.

Examination revealed the veteran to be pale and to appear 
fatigued.  There was no thyromegaly.  The abdomen was rounded 
and not distended; there was a small fluid wave.  The right 
upper quadrant was very tender to palpation, making complete 
liver examination difficult.  The veteran could not tolerate 
percussion of the liver due to severe pain.  There was no 
collateral circulation over the abdomen, but there were 
small, pink striae over the right upper quadrant.  The 
abdomen was negative for bulging, masses, or protrusions.  
There was no splenomegaly.  The veteran complained of very 
mild discomfort with deep palpation over the spleen.  There 
was a trace of pretibial edema bilaterally.  There was no 
palmar erythema of flapping.  Psychologically, the veteran 
had a flattened affect.  The impression was hepatitis C with 
evidence of cirrhosis, noninsulin dependent diabetes 
mellitus, hyperthyroidisms, and bilateral peripheral 
neuropathy.

The veteran saw Dr. Mersey, a private endocrinologist, in 
December 2001 for abnormal thyroid function.  The examiner 
noted the veteran's diabetes was controlled by diet at 
present.  The veteran had a low TSH (thyroid-stimulating 
hormone).  On review of systems for the thyroid, the examiner 
noted the skin had neither excessive dryness nor oiliness; 
there was no hair loss.  There was no muscle weakness, 
soreness or stiffness.  They eyes had no changes in vision or 
appearance; there was no diplopia.  The neck showed no 
changes in thyroid size; there was no dysphagia.  There was 
no shortness of breath.  The heart had no palpations.  There 
was no change in bowel habits.  Generally, there was no 
temperature intolerance, no change in energy level, no 
trouble sleeping or change in weight.  The veteran weighed 
205 pounds.

On review of systems for diabetes, the veteran reported an 
increase in blurry vision and a decrease in focus.  There was 
neuropathy of both legs and feet.  There was no nausea, 
vomiting, diarrhea or constipation.  There was no dysuria, 
frequency or urgency.  There was occasional chest pain, which 
the veteran though was muscular.

Dr. Mersey noted the veteran's current problems as 
uncontrolled type II diabetes; hepatitis C without hepatic 
coma; and thyroid toxicosis, other origin.  The plan was to 
possible start of anti-thyroid therapy depending on future 
TSH measurements.

In a January 2002 statement, Dr. Arrabal, the veteran's 
primary physician, reported that he had reviewed the 
veteran's medical records.  He opined that there is a 
definite link between the veteran's Interferon treatment for 
hepatitis C and other of the veteran's current diagnoses.  He 
opined that hepatitis C and Interferon had severely 
aggravated normal progress of the veteran's diabetes, thyroid 
disease, autoimmune disease, and peripheral neuropathy.  He 
reported that the veteran had seen many specialists and that 
the consensus was that there was a definite link between the 
treatment and the veteran's current condition.  He concluded 
that the veteran's health had deteriorated rapidly despite 
compliance with his treatment and medical advice.

The veteran has submitted medical literature dated from 
September 1996 to April 2002 that shows prevalence of 
diabetes mellitus type II in hepatitis C patients, or a 
positive association between diabetes mellitus type II and 
hepatitis C, or a relationship between the two.  None of the 
literature supports the conclusion that there is no 
correlation, or a negative association, or no relationship 
between hepatitis C infection and diabetes mellitus type II.

In April 2002, Dr. Cordero, the veteran's private 
cardiologist, evaluated the veteran for treatment following a 
heart attack.  Dr. Cordero noted current esophageal varices 
and erosive gastritis.  Present medical history included 
gastroesophageal reflux disease.  The doctor noted that the 
veteran's history of cirrhosis of the liver secondary to 
hepatitis C and history of esophageal varices contraindicated 
medical management of his cardiac disease, making the veteran 
a candidate for vascular surgery.  In May 2002, in follow-up 
from cardiovascular surgery, Dr. Cordero noted the veteran's 
denial, among other absent signs and symptoms, of any further 
easy fatigability, nausea, or vomiting.  On examination, the 
veteran weighed 208 pounds.  There was no nausea or vomiting, 
no tremor or goiter, no genitourinary symptoms, no joint pain 
or swelling, and no fever, shills or fatigue.  The veteran 
was in no acute distress.  The abdomen was mildly distended 
with evidence of ascites, soft, non-tender with a non-
pulsatile liver.  The extremities had no edema; pulses were 
normal; and muscle strength and tone were normal.

Also in May 2002, the veteran saw Dr. Dietrich, psychiatry 
and neurology, for management of neuropathy.  The doctor 
noted the veteran had had a rough few weeks with myocardial 
ischemia and surgery.  The veteran was noted historically to 
be symptomatic, feeling weak and tired, possibly related to 
his heart attack.  He noted the veteran's change to a less 
stressful job.

A June 2002 letter by VA nurse R. Johnson, CRNP, HCV and 
Liver Transplant Coordinator emphatically opined that there 
is a nexus between Rebetron treatment, which the veteran 
could not complete because of side effects, and the 
development of type II diabetes, neuropathy, and thyroid 
disease.  She reported a list of disorders that Interferon 
therapy can exacerbate, aggravate or bring out of remission, 
including the conditions the veteran has claimed for 
secondary service connection.  She reported that the veteran 
had developed cirrhosis and ascites after starting Rebetron 
therapy, which he had not had prior to the therapy.  She 
noted ascites currently controlled by medicine and a poorer 
prognosis for hepatitis C patients after development of 
cirrhosis.  She reaffirmed her opinion of a relationship 
between the veteran's hepatitis C and its sequelae and his 
diabetes, hyperthyroidism, and cirrhosis were direct results 
of his hepatitis, based on her review of the literature and 
her experience of the effects of hepatitis C.

The veteran had VA examinations for compensation purposes in 
June 2002.  On examination of the eyes, the veteran 
complained of blurry vision without glasses.  Examination of 
the eyes found presbyopia and diabetes mellitus without 
diabetic retinopathy.

On physical examination, the veteran weighed 204 pounds.  The 
abdomen was soft, nontender, without ascites, and the liver 
and spleen were normal.  There was no peripheral edema and no 
cyanosis; there were peripheral pulses.  The diagnosis was 
hepatitis C, and diabetes mellitus type II without evidence 
of end organ damage.  The examiner stated there was no 
clinical or ultrasound evidence of splenomegaly.  He opined 
that diabetes, thyroid, hypertension, peripheral neuropathy 
and eye condition are not related to hepatitis C.  He opined 
that the veteran's liver condition was related to hepatitis 
C.  He opined that peripheral neuropathy was probably 
secondary to diabetes.

On examination of the liver, the examiner found reiterated 
the general medical findings of   no ascites.  He noted that 
a February 2001 ultrasound study found the liver homogenous, 
the spleen not enlarged, and there were no ascites.  The 
diagnoses were as above.  The report of examination for 
diabetes was essentially the same, reaching the same 
diagnoses.

In a June 2002 statement, the veteran summarized the course 
of his liver disease and other health problems.  Comparison 
of his statement with the medical records shows it to be 
substantially accurate.  He reported that in the past two 
years his day-to-day problems comprised aches and pains in 
his joints and abdomen.  He reported increasingly frequent 
and more severe nausea.  He stated that his thinking and 
memory is becoming increasingly more "fuzzy" or "hazy" and 
for longer periods.  He reported that pain in his right side 
used to be occasional, but now remission of the pain had 
become only occasional.  He stated that he could sleep for 
only four or five hours and awoke unrested, feeling fatigued 
and exhausted all the time.  He reported that the mental and 
emotional distress are aggravated by the pain, numbness, and 
burning sensations of peripheral neuropathy.  He reported 
dramatic change in his diet over the past two years due to 
the hepatitis, then due to the diabetes, and now because of 
heart problems.  He reported changing his employment from 
managing two service stations to working at communications 
desk for a police department, which has afforded some relief 
from the stress of his prior employment.

In hearing testimony in November 2003, the veteran stated 
that his symptoms of fatigue, nausea, poor concentration and 
pain in his side have gotten steadily worse.  He stated that 
despite the ease of his current job, he had begun falling 
asleep at work.  He reported that current medication to 
control ascites was not completely effective, leaving him 
feeling bloated much of the time.  The veteran stated that he 
had been very jaundiced for a time, and that he felt his eyes 
looked yellow.  He reported that one of his many medications 
was to control the jaundice, which he had had for a time when 
his treatment began.  He reported that he had regained much 
of the weight he had lost, but that his weight fluctuated 
with his fluid retention.  He also mentioned that his job in 
the police department required that he be awake and alert to 
handle the phones and radio.

A.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran filed his claim for increased rating June 28, 
2001, four days before several changes in the rules for 
rating digestive system conditions generally and for rating 
liver diseases specifically became effective.  See 66 Fed. 
Reg. 29486 (May 31, 2001) (effective July 2, 2001).  [The 
regulations that changed are hereinafter cited from the 2001 
edition of title 38 Code of Federal Regulations or from the 
2003 edition, as applies.  The regulations that did not 
change are cited from the 2003 edition.]

The veteran's disability claims must be rated under the older 
regulations prior to the effective date of the newer 
regulations and under the newer regulations from their 
effective date, unless to apply the newer regulations to the 
claim pending on their effective date would have a genuinely 
retroactive effect that the newer regulations do not 
prescribe.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 7-2003.  The older regulation must apply prior to 
July 2, 2001, because a regulation cannot apply prior to its 
effective date.  38 U.S.C.A. § 5110(g) (West 2002).

In this case, promulgation of the new diagnostic codes for 
cirrhosis of the liver and for hepatitis C did not provide 
for retroactive application.  The veteran's claim was a 
pending matter, not a completed matter when the new rules 
became effective.  The veteran was seeking prospective 
benefits, i.e., a stream of compensation payments into the 
future.  Application of the new rules will not extinguish a 
right to benefits that the veteran had before promulgation of 
the new rules.  Consequently, application of the new rule to 
his pending claim for increased rating does not have 
impermissible retroactive effect.  See VAOPGCPREC7-2003 at  
17.  Pursuant to the rule in Kuzma, 341 F.3d 1327, there will 
be no application of the older rule after the effective date 
of the newer rule, as was done under the rule in Karnas, 1 
Vet. App. 308, even if the older rule would have permitted a 
higher rating.

The rules in effect prior to July 2, 2001, affect the 
veteran's rating from the earliest effective date permissible 
for his June 2001 claim-determination of which is not at 
issue in this appeal-until July 1, 2001.  The new rules 
apply thereafter.

Several general rules apply to rating of diseases of the 
digestive system, which includes liver diseases for VA 
purposes.  Where weight loss is a rating criterion, see 
38 C.F.R. § 4.112 (2001) & (2003), minor weight loss is 
distinguished from greater (under the old rule) or major 
(under the new rule) weight loss.

Weight loss under the old rule is an important factor in 
rating when it is "appreciable" and "sustained over a 
period of time."  Weight loss is evaluated both in 
consideration of standard age, height, and weight tables, and 
also in consideration of the individuals particular 
predominant weight pattern as reflected by the records.  
"Inability to gain weight" indicates significant loss with 
inability to regain it despite appropriate therapy.  
38 C.F.R. § 4.112 (2001).

Weight loss under the new rule is defined: "substantial 
weight loss" means a loss of greater than 20 percent of the 
individuals baseline weight, sustained for three months or 
longer; and the term minor weight loss" means a weight loss 
of 10 to 20 percent of the individuals baseline weight, 
sustained for three months or longer.  "Inability to gain 
weight" means failure to regain a substantial weight loss 
despite appropriate therapy.  "Baseline weight" means the 
average weight loss for the two-year-period preceding onset 
of the disease.  38 C.F.R. § 4.112 (2003).

There are diseases of the digestive system that produce a 
common disability picture characterized generally by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition, despite differing anatomical sites 
of the pathology.  These conditions cannot be separately 
rated and the ratings combined without violating the 
prohibition against pyramiding set forth in 38 C.F.R. § 4.14.  
38 C.F.R. § 4.113(2003).

Under the old rule, cirrhosis of the liver, 38 C.F.R. 
§ 4.114, Diagnostic Code 7312 (2001), and infectious 
hepatitis, Diagnostic Code 7345 (2001), could not be 
combined.  If a veteran had both conditions, a single 
evaluation was assigned under the diagnostic code that 
reflected the predominant disability picture, and the rating 
was raised to the next higher level if the overall disability 
warranted.  38 C.F.R. § 4.114 (2001).  Thus, rating the 
veteran's hepatitis with cirrhosis under the old rules 
requires distinguishing the predominant disorder and then 
assessing the overall disability picture to determine whether 
the next higher rating is warranted.  Evaluating each 
condition under its rating criteria to see which results in 
the higher rating is a rational scheme for determining the 
predominant condition, which is applied in this decision.

Under the new rules for evaluating hepatitis C, cirrhosis of 
the liver can be rated as a sequela under an appropriate 
diagnostic code, but the same signs and symptoms cannot be 
the basis for evaluation under Diagnostic Code 7354 and under 
the code for a sequela, e.g., 7312.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 note (1) (2003).  Thus, rating of the 
veteran's hepatitis C with cirrhosis under the new rules 
requires carefully distinguishing the signs and symptoms of 
each and rating each accordingly.

The record is sparse for determining either the veteran's 
"particular predominant weight pattern" (old rule), or his 
"baseline weight" (new rule).  There is a 20-year hiatus in 
the medical record that makes it impossible to determine the 
veteran's "predominant weight" for a substantial time 
before the diagnosis of hepatitis C.  His weight in service, 
which went from 176 at entrance, to a documented low of 167 
and back to 177 at separation seems inappropriate as a base 
line, because of his youth and military state of physical 
fitness.  It seems rational to take the veteran's documented 
weight from October 1996 to May of 1999 as his predominant or 
baseline weight, because it fluctuated over a range of less 
than 10 percent of his highest weight during that time, and 
May 1999 appears to be the onset of rapid weight loss.  The 
veteran's predominant or average weight during that time was 
221 pounds.  The rate of weight loss is not documented 
between May 1999 and February 2001, when he weighed 188 
pounds, a loss of 33 pounds or approximately 15 percent, from 
his predominant or baseline weight.  The 60-pound loss he 
then reported was not documented at that time.  He reached a 
documented low of 173 pounds in June of 2001, amounting to a 
loss of 48 pounds, or approximately 22 percent of his 
predominant or baseline weight.  The October 2001 VA examiner 
noted the veteran's report of approximately 50 pounds weight 
loss in the past year, but did not take the veteran's weight.  
The reported loss is consistent with the documented loss.  
The next weight measurement of record was 208 pounds in May 
2002; it was 204 pounds in June 2002.

Interpreting the evidence in the manner most favorable to the 
veteran, he had a substantial or major weight loss of 
sufficient duration to qualify as the higher level of weight 
loss under both old and new rating criteria for digestive 
system conditions.

Although weight loss is not specified as a criterion of 
rating either hepatitis or cirrhosis under the old rules, it 
is a generally applicable sign of disability due to 
nutritional disturbance.  See 38 C.F.R. § 4.113 (2003).  It 
constitutes a marked gastrointestinal symptom under 
Diagnostic Code 7345 (2001).  These are sufficient to 
establish entitlement to a 100 percent rating under 
Diagnostic Code 7345 for the period prior to July 2, 2001, 
that is subject to this decision.

Whereas the veteran's hepatitis warrant's a 100 percent 
rating, it cannot be ascertained whether cirrhosis is the 
predominant condition by reference to the rating schedule, 
even if cirrhosis were 100 percent disabling.  The instant 
case does not require the Board to determine which of two 
equally disabling digestive system diseases is predominant in 
this case, because the evidence shows that cirrhosis of the 
liver cannot be rated 100 percent.  Absent satisfaction of 
the criteria for a 100 percent rating for cirrhosis, the 
hepatitis is the predominant condition, and no higher rating 
is available under 38 C.F.R. § 4.114 as in effect prior to 
July 2, 2001.  The following discussion demonstrates that a 
100 percent rating was not warranted for cirrhosis of the 
liver under 38 C.F.R. § 4.114, Diagnostic Code 7312 (2001).

Under diagnostic code 7312 (2001), a 70 percent rating was 
awarded for severe cirrhosis with ascites requiring 
infrequent tapping; or recurrent hemorrhage from esophageal 
varices, aggravated symptoms and impaired health.  A 100 
percent rating required pronounced cirrhosis, with 
aggravation of the symptoms for moderate and severe, 
necessitating frequent tapping.

There is no record of tapping of the veteran's ascites, thus 
he cannot establish entitlement to a rating of 100 percent or 
even 70 percent for cirrhosis on that basis.  The veteran has 
been documented with esophageal varices, but not with 
hemorrhage of the varices.  The documented hemorrhage has 
been from antral gastritis, which is not among the older 
criteria for rating cirrhosis.  The criterion "aggravated 
symptoms of impaired health" must be construed as meaning 
symptoms other than those explicitly articulated.  Weight 
loss would be such a symptom.  If weight loss is considered 
for rating cirrhosis, it cannot be considered for rating 
hepatitis.  Applied to cirrhosis, the veteran can have a 70 
percent rating under the old rule, but the remaining signs 
and symptoms of hepatitis do not present an overall 
disability picture that would warrant raising the 70 percent 
rating for cirrhosis to 100 percent.  38 C.F.R. §§ 4.14, 
4.114 (2001).

Whereas the veteran is entitled to 100 percent for hepatitis 
under Diagnostic Code 7345 (2001) for the time pertinent to 
this claim prior to July 2, 2001, there is no provision for 
augmenting the rating for the cirrhosis, even though it is an 
acknowledged sequela of the hepatitis.

Regarding the period from July 2, 2001, the criteria for a 60 
percent rating for hepatitis C are daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating requires serologic evidence 
of hepatitis C infection and the following signs and symptoms 
due to hepatitis C infection: Near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  
38 C.F.R. § 4.114, Diagnostic Code 7354 (2003).  The term 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

The veteran has the entire first group of signs and symptoms, 
interpreting hepatomegaly that is not constant as satisfying 
the criterion.  The veteran had documented hepatomegaly in 
March and May 2001 by CT scan, but not in June 2002 by 
clinical examination.  Thus, the objective medical evidence 
establishes the 60 percent rating for hepatitis C alone, 
without consideration of the cirrhosis.

The veteran has been under extensive and constant medical 
care, but there is no documented instance of doctor-ordered 
bed rest.  However much discomfort he may feel from his 
reported nausea, weakness, fatigue, malaise, and arthralgias, 
the record does not demonstrate incapacitating episodes.  The 
historical record suggests incapacitating episodes in the 
first half of 1999, but that is effectively before the time 
for consideration in evaluating current disability based on a 
June 2001 claim,
 see 38 C.F.R. § 3.400(o)(2) (2003) (ascertainable date of 
increase in disability), but there is no evidence of 
incapacitating episodes of symptoms of hepatitis C since.  
The veteran's November 2003 testimony was credible and 
probative of the nature and manifestations of his disability 
due to hepatitis C.  He reported difficulty keeping alert at 
work.  He mentioned no time lost from work, although his 
prior submission of evidence of time lost from work indicates 
his awareness of the value of such evidence.  The only 
reasonable conclusion is that a doctor has not ordered him to 
bed because of his hepatitis C; bed rest related to his gall 
bladder disease and surgery or to his heart disease and 
surgery is not considered in rating his hepatitis C.

The veteran satisfies one of the new criteria of a 100 
percent rating for hepatitis C.  There is serological 
evidence of hepatitis C in the serology reports of March and 
April 2001 and June 2002.  The significant element of the 100 
percent criteria, however, is the severity with which the 
signs and symptoms of hepatitis C must present.  They must be 
"near-constant debilitating symptoms."  That is, they must 
be both "near-constant" and "debilitating."

The medical evidence shows an intermittent rather than near-
constant symptomatology.  It is remarkable that the veteran 
reports the panoply of symptoms when being examined for the 
purpose of treating or compensating hepatitis C, as in the 
October 2001 VA examination, but denies those symptoms on 
other occasions when being examined by other specialists for 
treatment of other disorders, as in the endocrine examination 
with Dr. Mersey of December 2001, when he denied nausea, 
vomiting, diarrhea or constipation, change in energy, 
difficulty sleeping or change in weight.  If the veteran's 
reports of nausea, anorexia, malaise, arthralgia, and right 
upper quadrant pain, are to be taken as credible when he 
makes them, then the inconsistent reporting of these symptoms 
must be evidence that they are intermittent.  If they were 
constant, or near constant, one would expect the veteran to 
report them at nearly all examinations when the examiner made 
a review of systems, as virtually all do.  Regarding 
substantial weight loss, the veteran had regained much of his 
weight by December 2001, when Dr. Mersey noted he weighed 205 
pounds.  However, the substantial weight loss combined with 
the failure as of yet to regain his baseline weight is 
sufficient to find a substantial weight loss for rating 
purposes.

Although the June 2002 VA examination report was negative for 
the symptoms listed as rating criteria, it is credible that 
the frequency of the symptoms is increasing, as the veteran 
credibly testified in November 2003.

For a 100 percent rating for hepatitis C, the near-constant 
symptoms must be "debilitating."  Diagnostic Code 7354.  
"Debilitating symptoms " is not defined in the diagnostic 
code, as is "incapacitating episodes."  In promulgating the 
diagnostic code, VA explained why "incapacitating episodes" 
needed definition, and it distinguished the disability 
resulting from "incapacitating episodes" from the 
disability resulting from near-constant "debilitating 
symptoms."  66 Fed. Reg. 29486, 29487 (May 31, 2001).

VA initially used the term near-constant "incapacitating" 
symptoms, which it changed to "debilitating" symptoms to 
avoid confusion with "incapacitating episodes," which are 
acute events of short duration of such severity as to require 
bed rest.  "Debilitating symptoms" are "symptoms that, 
because of their severity and persistence, render the average 
individual unable to work."  Id.  "Unable to work" is the 
hallmark of 100 percent disabling hepatitis C.  Nothing in 
the record shows or even suggests that the veteran is unable 
to work.  By his testimony, he is employed, and no evidence 
of record shows it is part-time, or under special 
accommodation of time lost or diminished capacity.  In sum, 
the veteran does not meet the criteria for a 100 percent 
rating for hepatitis C.

The evidence does show he is entitled to a separate rating 
for cirrhosis of the liver, for which regulation provides, as 
long as the cirrhosis is rated based on other symptoms than 
those used to rate hepatitis C.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 note (1) (2003).  Thus, the veteran's 
substantial weight loss can be a factor in rating hepatitis 
C, or cirrhosis, but not both.  See 38 C.F.R. § 4.14 (2003) 
(rating different diseases for the same manifestations, 
called pyramiding, is now allowed).

A 50 percent rating for cirrhosis requires history of one 
episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis).  A 70 
percent rating requires history of two or more episodes of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), but with periods 
of remission between attacks.  A 100 percent rating requires 
generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to 
treatment: ascites, hepatic encephalopathy, hemorrhage from 
varices or portal gastropathy (erosive gastritis).  38 C.F.R. 
§ 4.114, Diagnostic Code 7312 (2003).

The veteran clearly meets the criteria for a 50 percent 
rating, as shown by the May 2001 CT finding of newly 
developed ascites.  The record indicates more than one 
episode of ascites, because Dr. Cordero found evidence of 
ascites clinically in May 2002, and Nurse Johnson reported 
ascites in her June 2002 statement as among the veteran's 
ongoing symptoms.  Thus, a 70 percent rating is warranted.  
Likewise, the June 2001 EGD revealed hemorrhagic antral 
gastritis, which is erosive gastritis with bleeding.  
Dorland's Illustrated Medical Dictionary 679 (27th ed. 1988).  
Dr. Cordero's notation of erosive gastritis in April 2002 
confirms multiple episodes, also establishing entitlement to 
a 70 percent rating.

The veteran cannot have a 100 percent rating for cirrhosis 
based on generalized weakness, substantial weight loss, and 
persistent jaundice, because these criteria are stated in the 
conjunctive, he must have all three, and substantial weight 
loss is an element of the rating of hepatitis C.  It cannot 
be an element of rating cirrhosis.  38 C.F.R. §§ 4.14, 4.114, 
Diagnostic Code 7354 note (2).  Moreover, the laboratory 
reports of record show abnormal bilirubin on only one of many 
reports, and no practitioner has reported jaundice.

The remaining question is whether the ascites and erosive 
gastritis have periods of remission between attacks, in which 
case, cirrhosis is not 100 percent disabling, or whether 
either is refractory to treatment.  The findings of no 
ascites by Dr. Glaser in February 2001, the subsequent 
evidence of ascites by CT in May in May 2001, Dr. Cordero's 
finding evidence of ascites in May 2002, and the finding of 
no ascites by VA examination in June 2002 render it as likely 
as not that the veteran's ascites are refractory and 
persistent as that they are recurrent with remissions.

It seems significant that the October 2001 VA examiner noted 
that the veteran's cirrhosis was felt to be decompensated and 
no longer a candidate for treatment, but that he was deemed 
an eventual transplant candidate.  In promulgating the 
changes to Diagnostic Code 7312, VA described the course of 
cirrhosis as scarring and progressive liver damage that 
eventually leads to liver decompensation with the 
complications of hemorrhage, encephalopathy, ascites, or 
jaundice; the liver damage is irreversible.  66 Fed. Reg. 
29486 (May 31, 2001).  Thus, the October 2001 VA examination 
report is consistent with a high level of liver disease.

The June 2002 statement of Nurse Johnson that the veteran's 
ascites are controlled with medication is does not clearly 
weight the conclusion one way or the other, as "controlled" 
could mean in remission or persistent but without 
progression.  Likewise, no further medical evidence about 
whether ascites are recurrent and remitting versus refractory 
can be drawn from the veteran's November 2003 testimony that 
he has increasingly frequent and enduring bloating.  The 
evidence is in approximate equipoise, and on this point, the 
veteran is entitled to the benefit of the doubt whether he 
meets this criterion of entitlement to a 100 percent rating 
for cirrhosis of the liver.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2003).

Erosive gastritis is shown in June 2001 by EGD and on Dr. 
Mersey April 2002 examination report.  As with ascites, the 
evidence does not show it more likely that the erosive 
gastritis is exacerbating and remitting than that it is 
refractory.  Giving the veteran the benefit of the doubt, 
erosive gastritis is found refractory and thus indicative of 
entitlement to a 100 percent rating for cirrhosis of the 
liver.

B.  Secondary Service Connection

"[D]isability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2003).  Additionally, the 
disability in question need not be caused by the service-
connected disease or injury in a scientific sense.  If a 
service-connected disease or injury aggravates a condition 
that it did not cause, that increment of additional 
disability is service connected secondary to the service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The opinions of multiple VA and private physicians, a 
competently credentialed and experienced VA certified 
registered nurse practitioner, and substantial medical 
literature are nearly in consensus that the veteran's 
diabetes mellitus type II with associated peripheral 
neuropathy and his thyroid disorder are associated with his 
service-connected hepatitis C infection as a consequence of 
medical treatment, which caused or aggravated them.

The June 2002 VA examiner is the sole voice in the record 
that disagrees.  Simply, that opinion alone cannot in this 
case amount to the preponderance of evidence against these 
claims necessary to deny them.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The evidence supports granting service 
connection for diabetes mellitus type II, for the associated 
peripheral neuropathy of the lower extremities, and for 
thyroid disorder as secondary to service-connected hepatitis 
C infection.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2003).

Duty to Assist

This decision will result in a 100 percent disability rating 
for the entire period subject to this appeal.  This is a 
complete grant of the benefit sought, even though separation 
of the rating of hepatitis C with cirrhosis into separately 
rated conditions results in a denial of increased rating for 
hepatitis coincident with the total rating for cirrhosis.  
Under these circumstances, any question whether VA fully 
discharged its duties to provide the veteran certain notices 
and assistance to prosecute his claim is moot.  See Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.126, 3.159 (2003).


ORDER

A schedular rating of 100 percent prior to July 2, 2001, for 
hepatitis C with cirrhosis, hepatitis predominant, is 
granted.

A schedular rating of 100 percent for cirrhosis of the liver 
from July 2, 2001, is granted.

A schedular rating greater than 60 percent for hepatitis C 
from July 2, 2001, is denied.

Service connection for diabetes mellitus type II, peripheral 
neuropathy, and thyroid disorder secondary to service-
connected hepatitis C is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



